Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Drawings
2.         The drawings filed on 05/11/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 05/11/2018 has been received.

    Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 05/11/2018, 05/20/2019, 08/12/2019,12/03/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 05/11/2018, 05/20/2019, 08/12/2019,12/03/2020 are attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention,  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                     Claim Rejections - 35 U.S.C. 101
6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
            Step 1
            The claims under Step 1 are directed towards a method (claims 1-7), system (claims 8-14) and computer-readable medium (article of manufacture, claims 15-20).
              Step 2A, prong 1:
             

            A method for accurately modeling blends in a solid model, the method performed by a data processing system and comprising:    (Mental Process)
           receiving a solid model including a plurality of faces and bosses, by the data processing system;        (data gathering activity)
          identifying a pocket from the plurality of faces, by the data processing system, including pocket edges to be blended;      (Mental Processes using observation)
          performing an analyze pockets process on the pocket by the data processing system;           (Mental Processes using pen and paper)
         identifying at least one of a tool type, a tool method, or a tool dimension for machining the pocket, by the data processing system;     (Mental Process)
         performing a blend pocket process, by the data processing system, to model blends on the pocket edges;      (Mental Processes using pen and paper)
         adding blends to the solid model at the pocket edges in a predefined order, by the data processing system and according to the blend pocket process, to produce a modified solid model;        (Mental Processes using pen and paper)
         and displaying the modified solid model by the data processing system.  (insignificant extra solution activity)
modeling blends in a solid model…”, “receiving a solid model…”, “identifying a tool type, a tool method, or a tool dimension for machining the pocket….” is an abstract idea because it is directed to a mental process. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)). A person could model the blends, receive the solid model and identify a tool type, method or dimension by using pen and paper.  Moreover, the limitations “identifying a pocket from the plurality of faces….”, “performing an analyze pockets process on the pocket…..” and “adding blends to the solid model at the pocket edges in a predefined order….to produce a modified solid model” that fall within the Mental Processes enumerated category of abstract ideas because it could be "performed by humans without a computer", i.e. mental processes that require human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations. Accordingly, at step 2A, prong one, the claim is found to recite a judicial exception and is drawn to an abstract idea.
           Step 2A, Prong 2:
           This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental processes grouping. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 1 of “A method for accurately modeling blends in a solid model, the method performed by a data processing system” is recitation of using a generic computer components displaying the modified solid model by the data processing system” amounts to displaying the model using a generic computer components which falls under insignificant post-solution activity (See MPEP 2106.05(g)). Because simply taking an output as modified solid model and displaying it by using the data processing system does not meaningfully limit the claim. Under a broadest reasonable interpretation, the modified solid model may be printed out or displayed on the screen for a human operator to consider. 
           Step 2B:
           The claim, as a whole, is linked to modeling of blends in a solid model and does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components (memory, processor in the data processing system) does not add more than insignificant extra-solution activity to the judicial exception. 
           For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
           Independent Claims 8 and 15 are similar to claim 1 and therefore are rejected under the same rationale as stated above.

Claims 2 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 2 is recitations of non-functional data descriptions which does not add anything more to overcome the abstract idea. The limitation of claim 6 “blends are added in the predefined order comprising adding…..” is recitations of mental process can be performed via pen and paper or in a person’s mind. Therefore, claims 2 and 6 do not amount to significantly more than the abstract idea.

        Claims 3, 4, 5 and 7 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 3 “the blend pocket process is performed according to identified tool type, method, or tool dimension”; claims 4 and 5 “the blend pocket process includes comparing an identified tool type…” and the limitations of claim 7 “the blend pocket process is performed according to a corner clearance dimension” are recitations of mental process can be performed via pen and paper or in a person’s mind. Therefore, all of these claims do not have limitations that amount to significantly more than the abstract idea.
         
          Dependent claims 9-14 and 16-20 are similar to claims 2-7 and therefore are rejected under the same rationale as stated above.
          Therefore, the claims 1-20 are not patent eligible.
                                        Claim Rejections - 35 U.S.C. 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
            Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. Pub. No. US2016/0078151A1 (hereinafter Zhao) (IDS submitted on 05/11/2018) Herrman et al. (Patent No. US10061299B2) (hereinafter Herrman) (IDS submitted on 05/20/2019).
            Regarding claim 1, Zhao teaches A method for accurately modeling blends in a solid model, the method performed by a data processing system and comprising: (Zhao disclosed in abstract and para [0004]: “Methods for accurately modeling blends in a solid model”. Moreover, in page 4 para [0073]: “a data processing system is unique to the present disclosure or necessary for an understanding of the present disclosure is depicted and described”. Therefore, Zhao discussed about a method performed by a data processing system for accurately modeling blends in a solid model);
            Zhao teaches receiving a solid model including a plurality of faces, by the data processing system (Zhao disclosed in abstract and para [0004]: “A method includes receiving a solid model including a plurality of faces”) 
            Zhao teaches identifying a pocket from the plurality of faces, by the data processing system, including pocket edges to be blended (Zhao disclosed in abstract and para [0004]: “identifying a pocket from the plurality of faces, including one or more pocket edges to be blended”. In page 4 para [0061]: “The system identifies a pocket, from the plurality of faces, which includes one or more pocket edges to be blended (Step 610, in Fig. 6). The system can identify the pocket and display it to a user, or the system can receive a selection of one or more faces, from the user, that identifies the pocket.”);
            Zhao teaches performing an analyze pockets process on the pocket by the data processing system (Zhao disclosed in abstract and para [0004]: “The method 
           Zhao teaches identifying at least one of a tool type, a tool method, or a tool dimension for machining the pocket, by the data processing system (Zhao disclosed in abstract and para [0004]: “identifying at least one of a tool type, a tool method, or a tool dimension for machining the pocket”. In page 4 para [0063]: “The system can identify tool types, tool methods (how the tool with be used or the machining performed), or tool dimensions for machining the pocket (Step 620, in Fig. 6). This can be performed automatically by the system, based on the pocket details, or can include receiving corresponding selections from the user.”)
           Zhao teaches performing a blend pocket process, by the data processing system, to model blends on the pocket edges (Zhao disclosed in abstract and para [0004]: “The method includes performing a blend pocket process to model blends on the pocket edges”. In page 4 para [0064]: “The system performs a blend pocket process to model blends on the pocket edges (Step 625, in Fig. 6). This can be per formed according to the identified tool types, methods, or tool dimensions.”);
          Zhao teaches adding blends to the solid model at the pocket edges, by the data processing system and according to the blend pocket process, to produce a modified solid model (Zhao disclosed in abstract and para [0004]: “adding a blend to 
          and Zhao teaches displaying the modified solid model by the data processing system (Zhao disclosed in abstract and para [0004]: “The method includes displaying the modified solid model by the data processing system.” In page 4 para [0066]: “The system stores or displays the modified solid model (Step 635, in Fig. 6).”);
           However, Zhao doesn’t teach receiving a solid model including a plurality of bosses by the data processing system and adding blends to the solid model at the pocket edges in a predefined order;
            Herrman teaches receiving a solid model including a plurality of bosses by the data processing system (Herrman disclosed in col. 7 lines 43-53: “the method S100 initiates a part file in which a virtual model of a real part is constructed within the computer-aided drafting engine. Generally, the method S100 can create a new part file (and/or a new part file within an assembly file) within the CAD program, as shown in FIG.1. The method S100 can thus prepare the part file to record a sequence of virtual geometries such as revolved bosses and cuts, extruded bosses and cuts, swept bosses etc entered by a user through the CAD program and to generate a virtual three-dimensional model from the sequence of features;” Therefore, it is clear that Herrman taught plurality of bosses and computer-aided drafting engine (CAD program), which is also a data processing system applied by the user to generate a three-dimensional model);
and Herrman teaches adding blends to the solid model at the pocket edges in a predefined order (Herrman disclosed in col. 17 lines 60-64: “Block S130 (in Fig. 5) can identify a particular cutting tool-from the set of cutting tools available for machining at the manufacturing facility-suitable for machining the pocket in the real part”; in col. 18 lines 27-29 and 38-43: “Block S132 (in Fig. 5) can deliver a prompt to the user to increase a minimum internal corner fillet radius of the pocket”;  “Blocks S130 and S132 can repeat to reassess the geometry of the pocket to confirm that a lower-risk cutting tool can be used to create the pocket according to the amended pocket geometry and or to confirm that the maximum recommended aspect ratio is met for a cutting tool selected for the pocket”. Here, ‘fillet’ is another word or synonym for blend. In Block S132, the user can add or increase the blend or fillet at the internal corner fillet, which is at the edge position. Blocks S130 and S132 cooperate to prompt the user to adjust the geometry of a virtual feature in the virtual model to enable machining of the real part. Both of these blocks repeated to reassess the geometry of the pocket, therefore, it understood that adding or increasing blends or fillets at the pocket edges happened in a predefined order);
         Therefore, Zhao and Herrman are analogous because they are related to understand the method of modeling blends in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Herrman to generate a solid model that includes a plurality of faces and bosses and increase the blends at the pocket edges of the solid model in a predefined order. One of ordinary skill in the art would have been motivated to make such a combination because by applying the data processing system the plurality of faces and bosses of a solid model can be generated and a modified solid Herrman disclosed in col. 7 lines 43-53, in col. 18 lines 27-29 and 38-43).
        Regarding claim 2, Zhao and Herrman teach The method of claim 1, wherein Herrman teaches the pocket edges include edges between bosses and wall faces (A base is the first solid feature of a part, created by a boss. A boss is a feature that creates the base of a part, or adds material to a part, by extruding, revolving, sweeping, or lofting a sketch, or by thickening a surface. The prior art Herrman disclosed in col. 9 lines 9-12: “Block S120 can extrapolate a minimum rectilinear volume (e.g. for milling) or cylindrical volume (e.g. for turning) that fully contains the virtual model.” In lines 22-26: “Block S120 can predict manufacture of the real part via turning on a lathe, predict a size and an orientation of a fixturing boss extending from the real part sufficient for supporting the real part”. In line 32-42: Block S120 can predict production of the real part by milling on a vertical machining center and fixturing the real part according to thin web fixturing techniques; Block S120 can cooperate with Blocks S130 and S132 to select a cutting tool (e.g. an endmill) for machining a perimeter of the real part, estimate a thin web width around the perimeter of the real part based on a size of the cutting tool, and to apply a minimum width requirement for material between the outer wall of the thin web and the outer perimeter of the material stock to estimate the minimum cross-section and the minimum length of material stock for production.” From this discussion it is understood that in the process of machining a pocket the edges got created between the fixturing boss and outer wall and outer perimeter of the material);
Herrman teaches edges between bosses and floor face, of the solid model (Herrman disclosed in col. 3 lines 14-17:  by displaying a notification within the CAD program or within the DFM plug-in to fillet a corner of a blind pocket to enable a machining of the blind pocket with an endmill”. Here, ‘plug-in to fillet a corner of a blind pocket to enable a machining of the blind pocket’ means fillet or blends got plugged in or inserted at the corner or edges of a pocket during the machining of the pocket process. In col. 12 lines 29-33: “Block 120 can predict a manufacturing process for the real part based on the geometry of the inserted stock geometry within the part file, such as by electing milling for a rectilinear extrusion with square faces, by electing turning for a revolved boss”. Here, a revolved boss got extruded for a rectilinear square faces, that means this structure has wall and floor with edges (according to a figure of a rectangle or square) and edges got created between bosses and floor faces); 
        However, Herrman doesn’t teach edges between adjacent wall faces, edges between wall face and floor face. 
          Zhao teaches edges between adjacent wall faces, edges between wall face and floor face (Zhao disclosed in page 4 para [0061]: “The system identifies a pocket, from the plurality of faces, which includes one or more pocket edges to be blended (610). The system can identify the pocket and display it to a user, or the system can receive a selection of one or more faces, from the user, that identifies the pocket. Typically the pocket has floor faces and wall faces. Many pockets have multiple floor faces and multiple wall faces. In some cases, the system can receive a selection of a floor face and automatically identify one or more wall faces that form the pocket. There can be one or 
        Therefore, Herrman and Zhao are analogous because they are related to understand the method of modeling blends in the process of machining of pocket in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herrman and Zhao in the process of machining of pocket that include pocket edges between bosses and wall faces and floor faces of the solid model. One of ordinary skill in the art would have been motivated to make such a combination because to correlate with reduced machining time of pocket by applying the pocket edges between bosses and wall and floor faces and therefore reduced per-unit cost in manufacturing facility. (Zhao disclosed in page 4 para [0061])
       Regarding claim 3, Zhao and Herrman teach The method of claim 1, wherein Zhao teaches the blend pocket process is performed according to the identified tool type, tool method, or tool dimension (Zhao disclosed in page 4 para [0063]: “The system can identify tool types, tool methods (how the tool with be used or the machining performed), or tool dimensions for machining the pocket (Step 620, in Fig. 6). This can be performed automatically by the system, based on the pocket details, or can include receiving corresponding selections from the user.” In page 4 para [0064]: “The system performs a blend pocket process to model blends on the pocket edges (Step 625, in Fig. 6). This can be per formed according to the identified tool types, methods, or tool dimensions.”);
Zhao and Herrman teach The method of claim 1, wherein Zhao teaches the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas (Zhao disclosed in page 3 para [0054]: “Prior to actually blending the pocket, the blend pocket process can compare the specified tool to the dimensions of the pocket to detect and report problem areas, e.g., tool dimensions that are incompatible, areas of the pocket where the tool will not fit, etc.” In page 4 para [0064]: “The system performs a blend pocket process to model blends on the pocket edges (Step 625, in Fig. 6). This can be per formed according to the identified tool types, methods, or tool dimensions. This can include comparing the specified tool to the dimensions of the pocket to detect and report problem areas.”);
         Regarding claim 5, Zhao and Herrman teach The method of claim 1, wherein Zhao teaches the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket (Zhao disclosed in page 3 para [0054]: “Prior to actually blending the pocket, the blend pocket process can compare the specified tool to the dimensions of the pocket to detect and report problem areas, e.g., tool dimensions that are incompatible, areas of the pocket where the tool will not fit, etc.”);
        However, Zhao doesn’t teach to group the bosses into sets, and blends are added among bosses within each set.
          Herrman teaches to group the bosses into sets, and blends are added among bosses within each set (The synonym or another word for ‘boss’ is circular or rounded object and synonym of fixture is putting something in order or regular patron. Herrman 
         Therefore, Zhao and Herrman are analogous because they are related to understand the method of modeling blends in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Herrman to enable machining of the pocket that include adding blends or increase a fillet radius of the pocket among bosses within each set (where set of tabs contain the information related to the boss). One of ordinary skill in the art would have been motivated to make such a combination because the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket in order to group the bossed into set and blends can be added among bosses within each set accordingly. (Herrman disclosed in col. 9 lines 22-26, lines 45-53, col. 17 lines 28-32, col. 18 lines 27-29 and 38-43)
          Regarding claim 6, Zhao and Herrman teach The method of claim 5, wherein Herrman teaches blends are added in the predefined order comprising adding blends: (Herrman disclosed in col. 17 lines 60-64: “Block S130 (in Fig. 5) can identify a particular cutting tool-from the set of cutting tools available for machining at the manufacturing facility-suitable for machining the pocket in the real part”; in col. 18 lines 27-29 and 38-43: “Block S132 (in Fig. 5) can deliver a prompt to the user to increase a minimum internal corner fillet radius of the pocket”;  “Blocks S130 and S132 can repeat 
         Herrman teaches a) among the boss sets (Herrman disclosed in col. 9 lines 45-53: “Block S120 can predict production of the real part by milling on a vertical machining center and predict fixturing the real part with a set of tabs in-unit with the real part based on a high ratio of curved or compound surfaces to planar surfaces defined in the virtual model. Block S120 can automatically calculate a number of tabs of minimum cross- section and maximum length and locations of each of the number of tabs extending from the real part into the base material stock during production.” Here, the ‘set of tabs’ have been used to predict the fixuring or putting the boss into a regular patron. The number of tabs contain the information of minimum cross-section and maximum length and locations of each number of tabs extending from the real part into the base material. Therefore, it is clear that bossed have been grouped into sets of tab. Moreover, col. 17 lines 28-32: Block S130 can: predict a suitable or preferred orientation of the real part within a machining center to machine the pocket into the real part; extract a maximum depth, a minimum width, and a minimum internal fillet radius of a vertical corner of the pocket; In 
         Herrman teaches b) between the boss sets and the wall faces (Herrman disclosed in col. 9 lines 9-12: “Block S120 can extrapolate a minimum rectilinear volume (e.g. for milling) or cylindrical volume (e.g. for turning) that fully contains the virtual model.” In lines 22-26: “Block S120 can predict manufacture of the real part via turning on a lathe, predict a size and an orientation of a fixturing boss extending from the real part sufficient for supporting the real part”. In line 32-42: Block S120 can predict production of the real part by milling on a vertical machining center and fixturing the real part according to thin web fixturing techniques; Block S120 can cooperate with Blocks S130 and S132 to select a cutting tool (e.g. an endmill) for machining a perimeter of the real part, estimate a thin web width around the perimeter of the real part based on a size of the cutting tool, and to apply a minimum width requirement for material between the outer wall of the thin web and the outer perimeter of the material stock to estimate the minimum cross-section and the minimum length of material stock for production.” Moreover, in col. 9 lines 45-53: “Block S120 can predict production of the real part by milling on a vertical machining center and predict fixturing the real part with a set of tabs in-unit with the real part based on a high ratio of curved or compound surfaces to planar surfaces defined in the virtual 
         Herrman teaches d) between wall faces and the top faces of the boss sets (Herrman disclosed in col. 9 lines 45-53: “Block S120 can predict production of the real part by milling on a vertical machining center and predict fixturing the real part with a set of tabs in-unit with the real part based on a high ratio of curved or compound surfaces to planar surfaces defined in the virtual model. Block S120 can automatically calculate a number of tabs of minimum cross- section and maximum length and locations of each of the number of tabs extending from the real part into the base material stock during production.” Here, the ‘set of tabs’ have been used to predict the fixuring or putting the boss into a regular patron. The synonym of surface is uppermost layer of something and by definition “A face is a selectable area (planar or otherwise) of a model or surface with boundaries that help define the shape of the model”. Therefore, Herrman gave the indication about the top faces of boss sets by mentioning “with a set of tabs in-unit with the real part based on a high ratio of curved or compound surfaces to planar surfaces Herrman already taught in the process of machining a pocket, blends get added between the fixturing boss sets and outer wall and outer perimeter of the material. Therefore, from the discussion above it is understood that Herrman taught this current limitation of adding blends between wall faces and the top faces of the boss sets);     
          Herrman teaches e) between floor faces and boss sets (Herrman already taught in the process of machining a pocket, blends get added between the fixturing boss sets (as discussed above). Moreover, Herrman disclosed in col. 3 lines 14-17:  by displaying a notification within the CAD program or within the DFM plug-in to fillet a corner of a blind pocket to enable a machining of the blind pocket with an endmill”. Here, ‘plug-in to fillet a corner of a blind pocket to enable a machining of the blind pocket’ means fillet or blends got plugged in or inserted at the corner or edges of a pocket during the machining of the pocket process. In col. 12 lines 29-33: “Block 120 can predict a manufacturing process for the real part based on the geometry of the inserted stock geometry within the part file, such as by electing milling for a rectilinear extrusion with square faces, by electing turning for a revolved boss”. Here, a revolved boss got extruded for a rectilinear square faces, that means this structure has wall and floor with edges (according to a figure of a rectangle or square) and edges got created between bosses and floor faces. Therefore, it is obvious that blends can be added in between floor faces and boss sets);
         However, Herrman doesn’t teach c) between adjacent wall faces; and e) between floor faces and wall faces;
Zhao teaches c) between adjacent wall faces and e) between floor faces and wall faces (Zhao taught both of the above limitations together in one paragraph Zhao disclosed in page 4 para [0061]: “The system identifies a pocket, from the plurality of faces, which includes one or more pocket edges to be blended (In fig. 6, step 610). The system can identify the pocket and display it to a user, or the system can receive a selection of one or more faces, from the user, that identifies the pocket. Typically the pocket has floor faces and wall faces. Many pockets have multiple floor faces and multiple wall faces. In some cases, the system can receive a selection of a floor face and automatically identify one or more wall faces that form the pocket. There can be one or more pocket edges which are the edges between, for example, the floor and the walls that form the pocket, and the edges between walls of the pocket.”);
         Therefore, Herrman and Zhao are analogous because they are related to understand the method of modeling blends in the process of machining of pocket in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herrman and Zhao in the process of machining of pocket that include adding or increase a minimum internal corner fillet radius of the pocket to enable machining of the pocket between boss sets and wall and floor faces. One of ordinary skill in the art would have been motivated to make such a combination because to correlate with reduced machining time of pocket by adding the blend in the predefined order and therefore reduced per-unit cost in manufacturing facility. (Zhao disclosed in page 4 para [0061])
Zhao and Herrman teach The method of claim 1, wherein Zhao teaches the blend pocket process is performed according to a corner clearance dimension (Zhao disclosed in page 3 para [0054]: “Prior to actually blending the pocket, the blend pocket process can compare the specified tool to the dimensions of the pocket to detect and report problem areas, e.g., tool dimensions that are incompatible, areas of the pocket where the tool will not fit, etc. The blend pocket process allows the user to optionally enter a corner clearance dimension so that the tool path will not have to include a sharp turn at a corner.”);         
         Regarding claim 8, Zhao teaches A data processing system comprising: a processor; and an accessible memory, the data processing system particularly configured to receive a solid model including a plurality of faces and bosses (Zhao disclosed in page 2 para [0017]: “FIG. 1 depicts a block diagram of a data processing system in which an embodiment can be implemented, for example as a PDM system particularly configured by software and in particular as each one of a plurality of interconnected and communicating systems as described herein. The data processing system depicted includes a processor 102 connected to a level two cache/bridge 104, which is connected in turn to a local system bus 106, connected to local system bus in the depicted example are a main memory 108.” Therefore, Zhao taught a data processing system that comprises a processor and a memory. Moreover, Zhao teaches receiving a solid model including a plurality of faces, by the data processing system which is disclosed in abstract and para [0004]: “A method includes receiving a solid model including a plurality of faces”);
Zhao teaches identify a pocket from the plurality of faces, including pocket edges to be blended (Zhao disclosed in abstract and para [0004]: “identifying a pocket from the plurality of faces, including one or more pocket edges to be blended”. In page 4 para [0061]: “The system identifies a pocket, from the plurality of faces, which includes one or more pocket edges to be blended (Step 610, in Fig. 6). The system can identify the pocket and display it to a user, or the system can receive a selection of one or more faces, from the user, that identifies the pocket.”);
            Zhao teaches perform an analyze pockets process on the pocket (Zhao disclosed in abstract and para [0004]: “The method includes performing an analyze pockets process on the pocket”. In page 3 para [0047]: “The system uses an “analyze pockets' process that finds details of which the user needs to be aware when blending the pocket, i.e., undercuts, angled walls, and tool inaccessibility areas.” Moreover, in page 3 para [0049]: “the pocket floor faces can be input to the both the blend pocket and analyze pockets processes.”);
             Zhao teaches identify at least one of a tool type, a tool method, or a tool dimension for machining the pocket (Zhao disclosed in abstract and para [0004]: “identifying at least one of a tool type, a tool method, or a tool dimension for machining the pocket”. In page 4 para [0063]: “The system can identify tool types, tool methods (how the tool with be used or the machining performed), or tool dimensions for machining the pocket (Step 620, in Fig. 6). This can be performed automatically by the system, based on the pocket details, or can include receiving corresponding selections from the user.”)
Zhao teaches perform a blend pocket process to model blends on the pocket edges (Zhao disclosed in abstract and para [0004]: “The method includes performing a blend pocket process to model blends on the pocket edges”. In page 4 para [0064]: “The system performs a blend pocket process to model blends on the pocket edges (Step 625, in Fig. 6). This can be per formed according to the identified tool types, methods, or tool dimensions.”);
          Zhao teaches add a blend to the solid model at the pocket edges, according to the blend pocket process, to produce a modified solid model (Zhao disclosed in abstract and para [0004]: “adding a blend to the solid model at the pocket edges, according to the blend pocket analysis, to produce a modified solid model.” In page 4 para [0065]: “The system adds blends to the solid model at the pocket edges, according to the blend pocket process, to produce a modified solid model (Step 630, in Fig. 6).);
          and Zhao teaches display the modified solid model by the data processing system (Zhao disclosed in abstract and para [0004]: “The method includes displaying the modified solid model by the data processing system.” In page 4 para [0066]: “The system stores or displays the modified solid model (Step 635, in Fig. 6).”);
           However, Zhao doesn’t teach receive a solid model including a plurality of bosses by the data processing system and add blend to the solid model at the pocket edges in a predefined order;
            Herrman teaches receive a solid model including a plurality of bosses by the data processing system (Herrman disclosed in col. 7 lines 43-53: “the method S100 Herrman taught plurality of bosses and computer-aided drafting engine (CAD program), which is also a data processing system applied by the user to generate a three-dimensional model);
            and Herrman teaches add blends to the solid model at the pocket edges in a predefined order (Herrman disclosed in col. 17 lines 60-64: “Block S130 (in Fig. 5) can identify a particular cutting tool-from the set of cutting tools available for machining at the manufacturing facility-suitable for machining the pocket in the real part”; in col. 18 lines 27-29 and 38-43: “Block S132 (in Fig. 5) can deliver a prompt to the user to increase a minimum internal corner fillet radius of the pocket”;  “Blocks S130 and S132 can repeat to reassess the geometry of the pocket to confirm that a lower-risk cutting tool can be used to create the pocket according to the amended pocket geometry and or to confirm that the maximum recommended aspect ratio is met for a cutting tool selected for the pocket”. Here, ‘fillet’ is another word or synonym for blend. In Block S132, the user can add or increase the blend or fillet at the internal corner fillet, which is at the edge position. Blocks S130 and S132 cooperate to prompt the user to adjust the geometry of a virtual feature in the virtual model to enable machining of the real part. Both of these blocks 
         Therefore, Zhao and Herrman are analogous because they are related to understand the method of modeling blends in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Herrman to generate a solid model that includes a plurality of faces and bosses and increase the blends at the pocket edges of the solid model in a predefined order. One of ordinary skill in the art would have been motivated to make such a combination because by applying the data processing system the plurality of faces and bosses of a solid model can be generated and a modified solid model can be produced by adding the blends to the blend pocket process in predetermined steps) (Herrman disclosed in col. 7 lines 43-53, in col. 18 lines 27-29 and 38-43).
        Regarding claims 9-14, Zhao and Herrman teach The data processing system of claim 8 are incorporating the rejections of claims 2-7 respectively (because claims 2-7 have the same exact claim language as claims 9-14), therefore claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Herrman as discussed above for substantially similar rationale. 
        Regarding claim 15, Zhao teaches A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to: (Zhao disclosed in page 4 para [0074]: “in the context of a fully functional system, those skilled in the art will appreciate that at least portions of the Zhao already disclosed data processing systems in Fig. 1 and in page 2 para [0017]. 
          Since, rest of the claim limitations of claim 15 have exact claim language as claim 1 and 8, therefore the whole claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Herrman as discussed above for substantially similar rationale.
         Regarding claims 16, 17, 19 and 20 Zhao and Herrman teach The computer-readable medium of claim 15 are incorporating the rejections of claims 2, 3, 6 and 7 respectively, (because claims 16, 17, 19 and 20 have the same exact claim language as claims 2, 3, 6 and 7), therefore claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Herrman as discussed above for substantially similar rationale.
         Regarding claim 18, Zhao and Herrman teach The computer-readable medium of claim 15 wherein Zhao teaches the blend pocket process includes comparing an identified tool type and tool dimension to a dimension of the pocket to detect and report problem areas (Zhao disclosed in page 3 para [0054]: “Prior to actually blending the pocket, the blend pocket process can compare the specified tool to the dimensions of the pocket to detect and report problem areas, e.g., tool dimensions that are incompatible, 
         But Zhao doesn’t teach to group the bosses into sets.
         Herrman teaches to group the bosses into sets (Herrman disclosed in col. 2 line 10-14: “As shown in FIG. 1 the method S100 includes: at the computer-aided drafting engine, receiving a manufacturing file defining a machine tool availability, a tooling availability, and a set of stock dimensions of available materials for a manufacturing facility in Block S110”; In col. 9 lines 22-26: “Block S120 can predict manufacture of the real part via turning on a lathe, predict a size and an orientation of a fixturing boss extending from the real part sufficient for supporting the real part”. In col. 9 lines 45-53: “Block S120 can predict production of the real part by milling on a vertical machining center and predict fixturing the real part with a set of tabs in-unit with the real part based on a high ratio of curved or compound surfaces to planar surfaces defined in the virtual model. Block S120 can automatically calculate a number of tabs of minimum cross- section and maximum length and locations of each of the number of tabs extending from the real part into the base material stock during production.” Here, the ‘set of tabs’ have been used to predict the fixuring or putting the boss into a regular patron. The number of tabs contain the information of minimum cross-section and maximum length and locations 
        Therefore, Zhao and Herrman are analogous because they are related to understand the method of modeling blends in a solid model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Herrman to enable machining of the pocket process it is required to compare the identified tool’s type an dimension to the a dimension of the pocket. One of ordinary skill in the art would have been motivated to make such a combination because in order to detect and report problem areas of the pocket, comparing an identified tool type and tool dimension to a dimension of the pocket and group the bossed into sets (where set of tabs contain the information related to the boss). (Herrman disclosed in col. 9 lines 22-26, lines 45-53, col. 17 lines 28-32, col. 18 lines 27-29 and 38-43)
  Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abrahamsen (US2016/0101474A1) disclosed “A method, apparatus, and computer program product provide the ability to construct a spiral toolpath for machining solid material. A polyline spiral curve toolpath is created by travelling around the wave as it moves towards the boundary of the polygon. A pocket is milled in a solid piece of material by following the polyline spiral curve toolpath.”  
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/     Examiner, Art Unit 2129 


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2129